Citation Nr: 0728143	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from February 8, 2005, to 
February 11, 2005.

(The issue of entitlement to additional payment or 
reimbursement of unauthorized treatment in the form of 
services under the VA Fee Basis Home Health Care Program is 
the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in June 2005 by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, 
Florida.

The Board notes that the veteran's appeal for reimbursement 
of unauthorized medical expenses for treatment at the Morton 
Plant Hospital for the period from September 29, 2004, to 
October 15, 2004, will be the subject of a separate decision 
at a later date.  The veteran had a personal hearing before a 
different Veterans Law Judge on this matter.  

The veteran's case has been advanced on the docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).



FINDINGS OF FACT

1.  The veteran incurred private medical expenses from 
February 6, 2005, to February 11, 2005. 

2.  The treatment received at a private facility from 
February 6, 2005, to February 11, 2005, was emergent in 
nature, and a VA facility was not feasibly available.

3.  The evidence fails to show that the veteran could have 
been safely transferred to a VA or other Federal facility at 
any time between February 6, 2005, and February 11, 2005. 

4.  The veteran has already received payment or reimbursement 
for private medical expenses incurred from February 6, 2005, 
to February 7, 2005.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred for the period 
from February 8, 2005, through February 11, 2005 is granted. 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-8 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow application of the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

II.  Unauthorized Private Medical Expenses

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Morton Plant Hospital from February 6, 2005, to February 11, 
2005.  Generally, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance.  See 38 
C.F.R. § 17.54 (2004).  The veteran's treatment at the non-VA 
facility was not authorized.  Nevertheless, under 38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120 (quoted below), the VA may 
reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities where:

(a) For veterans with service connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) For an adjudicated 
service-connected disability; (2) For nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) For any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability (does 
not apply outside of the States, Territories, and possessions 
of the United States, the District of Columbia, and the 
Commonwealth of Puerto Rico); (4) For any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2004).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2006).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2004).

The record reflects that the veteran is a ventilator-
dependent quadriplegic who came to the emergency room of 
Morton Plant Hospital on February 6, 2005, with complaints of 
upper respiratory infection, bandemia, and cough with 
productive phlegm.  He was given an admission diagnosis of 
pneumonia, and it was noted that he had a history of C2 
fracture, quadriplegia, and chronic ventilator dependence.

A VA report of contact dated February 6, 2005, indicates that 
VA advised of the veteran's admission to Morton Plant 
Hospital and that he wished to be transferred to a VAMC.  
However, a Bay Pines VAMC transfer request shows that a 
physician determined on February 6th that he was not yet 
stable for transfer.  A facsimile cover sheet dated February 
7, 2005, shows Morton Plant Hospital sent some of the 
veteran's records to the VAMC, and it contains a comment that 
the veteran still wished to be transferred to the VAMC.  This 
is the final reference in his medical records as to the 
subject of a transfer.

Subsequent clinical records from Morton Plant Hospital show 
that the veteran improved and was discharged on February 11, 
2005. in stable condition with instructions to follow-up with 
his primary care physician.

The veteran subsequently requested payment or reimbursement 
for medical expenses incurred during that hospitalization.  
The VAMC granted payment for the period of his admission from 
February 6th to February 7th, but denied payment beyond that 
date on the basis that the veteran had become stable for 
transfer to a VA facility.  The apparent basis for the VAMC 
decision are two separate medical professional reviews in 
which it was concluded that medicine notes from Morton Plant 
Hospital show him to have stabilized by February 8th.

As shown by the award of payment or reimbursement for his 
first two days of admission to Morton Plant Hospital, the 
veteran's claim satisfies conditions (a), (b), (c), (e), (f), 
(g), (h), and (i).  The main issue in dispute is whether the 
veteran satisfies section (d), which provides that payment or 
reimbursement will continue beyond the initial emergency 
evaluation if there continued to be a medical emergency of 
such a nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.

In this case, the VAMC determined that the veteran's 
condition had stabilized by February 8, 2005, and that he 
could have been safely transferred to their facility at that 
time; thus, he no longer met the criteria of 38 C.F.R. 
§ 17.1002(b).

As noted, the apparent basis for the VAMC decision are two 
separate medical professional reviews, both concluding that 
the Morton Plant Hospital records showed that the veteran was 
stable for transfer to VAMC.  However, the only evidence on 
file of those professional reviews are one sentence notations 
simply stating that the veteran was stable for transfer.  
There is no explanation or rationale provided for these 
conclusions, other than a reference to his medical records 
having been reviewed.  There is no discussion as to the state 
of his health throughout his admission, and the specific 
clinic records that support their finding are not cited.

In this regard, the Court has held that decisions about 
eligibility for payment or reimbursement ... for unauthorized 
non-VA medical expenses, including questions about whether 
the treatment was for a medical emergency and whether VA 
facilities were feasibly available, are determinations that 
are subject to review on appeal by the Board.  Meakin v. 
West, 11 Vet. App. 183, 185-86 (1998); Cotton v. Brown, 7 
Vet. App. 325, 327 (1995).  In Bellezza v. Principi, 16 Vet. 
App. 145 (2002), the Court held that it is the Board's 
responsibility to ensure that the VA physician's 
determination as to the ending point of a medical emergency 
considered [other] records and it is the Board's duty to 
inquire into the "sound medical judgment" of the VA 
physician.  The Board has reviewed the records provided of 
the veteran's treatment at Morton Plant and is completely 
unable, independently, to discern or discover, based upon 
those records or other objective evidence, a bright line date 
and time of the veteran's stabilization.  A mere conclusory 
statement by the reviewers at the VAMC is not a substitute 
for a clinical opinion which discusses the clinical evidence 
and provides clear reasons and bases for a determination as 
to the point at which the veteran was stabilized sufficient 
for transfer to VA.  Id.  Considering that the veteran is a 
quadriplegic in need of a ventilator who was admitted with a 
diagnosis of pneumonia, a finding that the veteran was 
stabilized for transfer must be supported by a competent 
clinical opinion based upon a discussion of the medical 
evidence on file.

In any event, even if it is accepted that the veteran was 
stable enough by February 8th to be transferred, the 
veteran's brother has repeatedly asserted that the veteran 
wanted the transfer, that they inquired about it, and that 
the only reason it did not occur was that the two closest VA 
facilities declined the transfer.  Specifically, he indicates 
that the VAMC in Tampa declined because the veteran was in an 
infectious state and they had no room for him, and the Bay 
Pines VAMC declined because it reportedly was not capable at 
that time to accept a ventilator-dependant patient for an 
extended period.

The Bay Pines VAMC, which is the agency of original 
jurisdiction in this case, has not commented on the brother's 
contention in any of their decisions.  However, there is a 
Bay Pines VAMC transfer request dated February 6, 2005, of 
record, which indicates that they had been advised of the 
veteran's admission to Morton Plant Hospital and of his 
desire to be transferred to the VAMC.  Apparently, it was 
determined by a physician that he was not stable at that 
date, which is consistent with the later findings of the VAMC 
reviewers.  However, there is no indication in these records 
as to what prevented his transfer beyond February 6th.  In 
fact, a facsimile cover sheet dated February 7, 2005, shows 
that Morton Plant Hospital sent the VAMC some of the 
veteran's records with a note again explaining his desire to 
transfer.  This strongly suggests that Morton Plant Hospital 
was attempting to arrange for such a transfer and expected 
one to occur.  Thus, it can only be concluded that the 
transfer did not occur for the reason stated by the veteran's 
brother, which is that the VAMCs ultimately declined.

As alluded to above, in denying payment or reimbursement 
beyond February 7, 2005, the VAMC has ignored the contentions 
of the veteran's brother that they wanted the transfer to 
occur, but that the VAMC declined.  Apparently, the VAMC's 
interpretation of 38 C.F.R. § 17.1002 is that the lack of 
available facilities is not a cited criterion for VA 
authority to pay a non-VA bill incurred by a patient 
(veteran).  In other words, when, hypothetically, the veteran 
could be transferred to a VA facility, VA's responsibility to 
pay a non-VA bill under section 38 C.F.R. § 17.1002(d) of the 
Millennium Act ceases, even if the VAMC declines the transfer 
due to a lack of facilities.  Unfortunately for the veteran, 
the medical bill from Morton Plant Hospital is not 
hypothetical.

The Board's review of the case under 38 C.F.R. § 17.1002(g) 
is not based on hypothetical facts not in evidence, but the 
facts in this case.  A "safe transfer" from one medical 
facility to another under 38 C.F.R. § 17.1002(d) must be more 
than the veteran's ability to be physically moved from one 
facility to another.  The intent of 38 C.F.R. § 17.1002(d) in 
requiring a safe transfer inherently includes the capability 
of the medical facility receiving the patient to treat the 
patient in the manner required.

In this case, the VAMC was apparently not capable of 
adequately treating the veteran at the time of his February 
2005 admission because of the severe nature of his health 
problems.  It is the Board's conclusion then that due to his 
physical condition, he could not be safely transferred to a 
VA facility as the VA facility in question did not have the 
capabilities to provide the appropriate treatment.  As such, 
the veteran could not be "safely" transferred to VAMC and 
the criteria of section (d) of 38 C.F.R. § 17.1002 is met.  
38 C.F.R. § 17.1002(d) (2006).

In sum, with consideration of all the facts of record, the 
veteran meets all the requirements for payment or 
reimbursement for the cost of unauthorized private medical 
expenses under 38 C.F.R. § 17.1002.  In essence, the VAMC has 
failed to show that the veteran, in his condition, could have 
been safely transferred to its facility.




ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from February 8, 2005, to 
February 11, 2005, is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


